ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Absher Construction Company                    ) ASBCA No. 62533
                                               )
Under Contract No. N62742-16-C-1322            )

APPEARANCES FOR THE APPELLANT:                    John P. Ahlers, Esq.
                                                  Lindsay Watkins, Esq.
                                                   Ahlers Cressman & Sleight PLLC
                                                   Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Sean P. Morgan, Esq.
                                                  Brian S. Smith, Esq.
                                                   Trial Attorneys

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: April 6, 2021



                                               RICHARD SHACKLEFORD
                                               Administrative Judge
                                               Acting Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62533, Appeal of Absher
Construction Company, rendered in conformance with the Board’s Charter.

      Dated: April 7, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals